Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 09/22/2020. Claims 1, 8 and 15 have been amended. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuszmaul et al (U.S. Patent No. 8,185,551), and in view of Danilov et al (U.S. Pub No. 2018/0004786 A1).
As per claim 1, Kuszmaul discloses a computer-implemented method, comprising:
reading a first node in a tree data structure from a first memory, a first plurality of child pointers, a first plurality of pivot values, and a first buffer, wherein the first AMQ includes approximate membership of the first buffer (Col 42-67, col 4 lines 45-60, node with child pointers, buffers);
determining that a quantity of child pointers in the first plurality of child pointers exceeds a maximum number of child pointers, and in response to the determining (Col 5 lines 35-50, Col 11 lines 21-30 child pointers);
splitting, using a pivot value in the first plurality of pivot values the first node into a second node and a third node, wherein a first portion of the first plurality of child pointers are included in the second node and a second portion of the first plurality of child pointers are included in the third node (Col 3 lines 42-59);
splitting, using the pivot value, the first buffer into a second buffer and a third buffer, wherein the second node includes the second buffer and the third node includes the third buffer (Col 4 lines 41-50 subtree buffers); and
generating, using the pivot value and the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ (Col 8 lines 25-50).
Kuszmaul discloses range query and root’s buffer, child’s buffer, Kuszmaul does not explicitly disclose the first node including a first approximate membership query data structure ("AMQ"), maintaining an invariant that the AMQ will not return false negatives when queries 
However, Danilov discloses the first node including a first approximate membership query data structure ("AMQ") (Par [0032] AMQ/ Bloom filers), 
maintaining an invariant that the AMQ will not return false negatives when queries for a key value (Par [0046] guaranteed to not return a false negative); 
the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ (par [0011] and Abstract. First, second Bloom filter).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 2, Danilov discloses the computer-implemented method of claim 1, wherein the first AMQ includes separate data structures for the second AMQ and the third AMQ (par [0011] and Abstract. First, second Bloom filter).
As per claim 3, Danilov discloses the computer-implemented method of claim 2, wherein generating the second AMQ and the third AMQ comprises including the second AMQ in the second node and including the third AMQ in the third node (par [0011] and Abstract. First, second Bloom filter).
As per claim 4, Kuszmaul discloses the computer-implemented method of claim 3, further comprising:

Kuszmaul does not explicitly disclose AMQ. However, Danilov AMQ (Par [0011]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 5, Danilov discloses the computer implemented method of claim 1, wherein generating the second AMQ and the third AMQ comprises copying the first AMQ into the second node and copying the first AMQ into the third node (par [0011] and Abstract. First, second Bloom filter).
As per claim 6, Kuszmaul discloses the computer-implemented method of claim 1, wherein generating the second AMQ and the third AMQ comprises: generating a hashed value of the pivot value (Col 8 lines 4-17).
Kuszmaul does not explicitly disclose determining a location for the hashed value in the first AMQ; splitting the first AMQ into a second AMQ and a third AMQ at the location of the hashed value in the first AMQ (par [0047]).
However, Danilov discloses determining a location for the hashed value in the first AMQ (Par [0047]); 
splitting the first AMQ into a second AMQ and a third AMQ at the location of the hashed value in the first AMQ (par [0047]).


As per claim 7, Danilov discloses the computer-implemented method of claim 6, wherein the first AMQ uses a quotient filter data structure (Par [0011]).
As per claim 8, Kuszmaul discloses a non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to perform a method comprising:
reading a first node in a tree data structure from a first memory, the first node including a first approximate membership query data structure ("AMQ"), a first plurality of child pointers, a first plurality of pivot values, and a first buffer, wherein the first AMQ includes approximate membership of the first buffer (Col 42-67, col 4 lines 45-60, node with child pointers, buffers);
determining that a quantity of child pointers in the first plurality of child pointers exceeds a maximum number of child pointers, and in response to the determining (Col 5 lines 35-50, Col 11 lines 21-30 child pointers);
splitting, using a pivot value in the first plurality of pivot values, the first node into a second node and a third node, wherein a first portion of the first plurality of child pointers are included in the second node and a second portion of the first plurality of child pointers are included in the third node (Col 3 lines 42-59);
splitting, using the pivot value, the first buffer into a second buffer and a third buffer, wherein the second node includes the second buffer and the third node includes the third buffer (Col 4 lines 41-50 subtree buffers); and
generating, using the pivot value and the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third 
Kuszmaul discloses range query and root’s buffer, child’s buffer, Kuszmaul does not explicitly disclose the first node including a first approximate membership query data structure ("AMQ"), maintaining an invariant that the AMQ will not return false negatives when queries for a key value; the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ.
However, Danilov discloses the first node including a first approximate membership query data structure ("AMQ") (Par [0032] AMQ/ Bloom filers), 
maintaining an invariant that the AMQ will not return false negatives when queries for a key value (Par [0046] guaranteed to not return a false negative); 
the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ (par [0011] and Abstract. First, second Bloom filter).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 
As per claim 9, Danilov discloses the non-transitory computer-readable medium of claim 8, wherein the first AMQ includes separate data structures for the second AMQ and the third AMQ (par [0011] and Abstract. First, second Bloom filter).
As per claim 10, Danilov discloses the non-transitory computer-readable medium of claim 9, wherein generating the second AMQ and the third AMQ comprises including the second AMQ 
As per claim 11, Kuszmaul discloses the non-transitory computer-readable medium of claim 10, the method further comprising:
merging the second node and the third node into a fourth node, wherein a merged AMQ included in the fourth node includes the second AMQ and the third AMQ (Col 5 lines 51-53, col 6 lines 7-19).
Kuszmaul does not explicitly disclose AMQ. However, Danilov AMQ (Par [0011]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 12, Danilov discloses the non-transitory computer-readable medium of claim 8, wherein generating the second AMQ and the third AMQ comprises copying the first AMQ into the second node and copying the first AMQ into the third node (par [0011] and Abstract. First, second Bloom filter).
As per claim 13, Kuszmaul discloses the non-transitory computer-readable medium of claim 8, wherein generating the second AMQ and the third AMQ comprises: generating a hashed value of the pivot value (Col 8 lines 4-17).
Kuszmaul does not explicitly disclose determining a location for the hashed value in the first AMQ; splitting the first AMQ into a second AMQ and a third AMQ at the location of the hashed value in the first AMQ (par [0047]).
However, Danilov discloses determining a location for the hashed value in the first AMQ (Par [0047]); 

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 14, Danilov discloses the non-transitory computer-readable medium of claim 13, wherein the first AMQ uses a quotient filter data structure (Par [0011]).
As per claim 15, Kuszmaul discloses an apparatus comprising: a processing device; and
a memory coupled to the processing device, the memory storing instructions which, when executed by the processing device, cause the apparatus to (Col 2 lines 38-67):
read a first node in a tree data structure from a first memory, the first node including a first approximate membership query data structure ("AMQ"), a first plurality of child pointers, a first plurality of pivot values, and a first buffer, wherein the first AMQ includes approximate membership of the first buffer (Col 42-67, col 4 lines 45-60, node with child pointers, buffers);
determine that a quantity of child pointers in the first plurality of child pointers exceeds a maximum number of child pointers, and in response to the determining (Col 5 lines 35-50, Col 11 lines 21-30 child pointers);
split, using a pivot value in the first plurality of pivot values, the first node into a second node and a third node, wherein a first portion of the first plurality of child pointers are included in the second node and a second portion of the first plurality of child pointers are included in the third node (Col 3 lines 42-59);

generating, using the pivot value and the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ (Col 8 lines 25-50).
Kuszmaul discloses range query and root’s buffer, child’s buffer, Kuszmaul does not explicitly disclose the first node including a first approximate membership query data structure ("AMQ"), maintaining an invariant that the AMQ will not return false negatives when queries for a key value; the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ.
However, Danilov discloses the first node including a first approximate membership query data structure ("AMQ") (Par [0032] AMQ/ Bloom filers), 
maintaining an invariant that the AMQ will not return false negatives when queries for a key value (Par [0046] guaranteed to not return a false negative); 
the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ (par [0011] and Abstract. First, second Bloom filter).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 


As per claim 17, Croft discloses the apparatus of claim 16, wherein generating the second AMQ and the third AMQ comprises including the second AMQ in the second node and including the third AMQ in the third node (par [0011] and Abstract. First, second Bloom filter).
As per claim 18, Kuszmaul discloses the apparatus of claim 17, the instructions further causing the apparatus to:
merge the second node and the third node into a fourth node, wherein a merged AMQ included in the fourth node includes the second AMQ and the third AMQ (Col 5 lines 51-53, col 6 lines 7-19).
Kuszmaul does not explicitly disclose AMQ. However, Danilov AMQ (Par [0011]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 19, Danilov discloses the apparatus of claim 15, wherein generating the second AMQ and the third AMQ comprises copying the first AMQ into the second node and copying the first AMQ into the third node (par [0011] and Abstract. First, second Bloom filter).
As per claim 20, Kuszmaul discloses the apparatus of claim 15, wherein instructions to generate the second AMQ and the third AMQ comprise: generating a hashed value of the pivot value (Col 8 lines 4-17).

However, Danilov discloses determining a location for the hashed value in the first AMQ (Par [0047]); 
splitting the first AMQ into a second AMQ and a third AMQ at the location of the hashed value in the first AMQ (par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


July 20, 2021

/THU N NGUYEN/Examiner, Art Unit 2154